Citation Nr: 1627039	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-25 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Regardless of the determination reached by the RO in March 2011 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss because new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.
 
2.  Some of the evidence received since the April 2007 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.





CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.     § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for bilateral hearing loss was initially denied in a March 1972 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Thereafter, the Veteran attempted to reopen the claim on several occasions, with the most recent denial occurring in an April 2007 decision, at which time the claim was denied because new and material evidence had not been submitted.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond and Buie, both supra. 

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the April 2007 rating decision included service treatment records, VA examination reports, post service treatment records, and lay statements.  The claim was denied because the evidence did not establish that the Veteran's current bilateral hearing loss was related to service.

Evidence added to the record since the April 2007 rating decision includes a private audiological examination wherein the audiologist opined that the Veteran's hearing loss was as likely as not related to the Veteran's combat experiences.  This evidence is new, as it was not previously submitted to agency decision makers.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim; namely, the connection between his current hearing loss and service.  Accordingly, the claim for service connection for bilateral hearing loss is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only,   the appeal is granted.


REMAND

The Board finds that additional development is necessary prior to appellate review of the underlying claim for service connection for bilateral hearing loss.

The Veteran's hearing was evaluated by a private audiologist, in December 2010.  The audiologist reviewed prior records prior to the examination.  Upon examination, the audiologist diagnosed him with bilateral moderately severe to severe/profound hearing loss and concluded that it was as likely as not that the Veteran's combat experiences were directly related to his current hearing loss.  However, a rationale for the opinion was not provided.  In March 2011 and September 2012, a VA examiner opined that it was less likely as not caused by in-serve noise exposure, citing the 1972 VA examination in which he presented normal hearing.  The examiner concluded that the hearing loss which occurred after service was either the result of occupational or recreational noise or familial propensity.  In September 2012, the same VA examiner provided an addendum opinion and stated that the hearing at discharge was within normal limits bilaterally and the hearing loss was not sufficiently handicapping per VA standards to be considered service-connected.  However, a disability need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the foregoing, the Board finds that an additional VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers from whom he has received treatment for hearing loss, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records that are not duplicates of those already contained in the claims file.  All development efforts should be associated with the claims file.  If requested records cannot be obtained, the Veteran should be notified of such.

Additionally, obtain relevant updated VA treatment records and associate them with the claims file.

2.  After the above has been completed to the extent possible, send the claims file to a VA audiologist        for review.  If the audiologist determines a new examination is needed to respond to the questions posed, one should be scheduled.  Following review of the claims file, the audiologist should provide an opinion as to the following:

(a)  Is the Veteran's bilateral hearing loss at least as likely as not (50 percent or greater probability) related to service, to include noise exposure and in-service ear infection?  In rendering the opinion, the audiologist should address the significance of the Veteran's in-service and post-service noise exposure, and should explain why the Veteran's current hearing loss is/is not merely a delayed response to in-service noise exposure.  

In rendering this opinion, please address the December 2010 private audiological opinion from S.G.S. indicating that it is as likely as not that the Veteran's combat experiences   are directly related to his current hearing loss.  The examiner must explain his/her reasoning for the conclusions reached.
	
(b)  If the Veteran's current hearing loss is not related to service, is it at least as likely as not that his hearing loss was caused or aggravated (permanently worsened beyond normal progression) by his service-connected otitis externa?  Please explain why or why not. 

3.  After completing the requested action, and            any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to  the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


